—Proceeding pursuant to CPLR *786article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules that prohibit disobeying a direct order, engaging in violent conduct and interfering with an employee. The misbehavior report relates that after petitioner refused to leave his cell in order for a cell search to be conducted, he placed a shirt and towel around his neck apparently in an attempt to hang himself. When the correction officer thereafter entered petitioner’s cell, petitioner assumed a “fighting stance,” whereupon the correction officer forced him to the floor until he could be restrained with the assistance of additional correction officers. We are unpersuaded by petitioner’s contention that because he was found not guilty of attempting to injure himself as alleged in the misbehavior report, the remainder of the misbehavior report should not be credited as well. However, testimony presented at the hearing refuting the allegations that petitioner was attempting to harm himself created a credibility issue that the Hearing Officer resolved in petitioner’s favor (see Matter of Maya v Goord, 272 AD2d 724, lv denied 96 NY2d 704). Furthermore, inasmuch as petitioner pleaded guilty to refusing to comply with a direct order, he is precluded from challenging the evidentiary basis for this determination of guilt (see Matter of Goncalves v Goord, 289 AD2d 739). Finally, the determination finding petitioner guilty of the remaining charges is supported by substantial evidence in the form of the testimony at the hearing, including petitioner’s admission that he refused a direct order, and the videotape evidence (see Matter of Auricchio v Goord, 275 AD2d 842).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.